ITEMID: 001-101319
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: FIEROS AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Ján Šikuta;Lech Garlicki;Nicolas Bratza;Päivi Hirvelä
TEXT: The details of the applicants are contained in the annex.
The Turkish Government (“the Government”) were represented by their Agent; and in those cases in which they were intervening party, the Republic of Cyprus were represented by their Agent.
The facts of the cases, as submitted by the applicants, may be summarised as follows.
The applicants submitted that since the 1974 Turkish intervention in northern Cyprus they have been deprived of their property rights, as their property was located in the area that was under the occupation and control of the Turkish military authorities. Since that date, they had been prevented from having access to and from using their respective homes and properties. In particular:
The first applicant, mother of the second and third applicants (born in 1951 and 1949 respectively) was married to Michael Fieros, who by 1974 was a leading property developer in the Kyrenia area, owning over 200 sites on many of which he had built villas and luxury flats as well as the family home. On his death in 1983, his property passed to the applicants. In or about 1995, the second applicant donated her share in the property to the second and third applicants.
The second applicant is the father of the third, fourth, fifth and sixth applicants, born in 1925, 1959, 1960, 1961 and 1967 respectively. The third to sixth applicants are shareholders in the first applicant, a company set up in 1968, which dealt in real estate. The fifth and sixth applicants are director and secretary, and director, respectively of the first applicant.
The first applicant owned various houses, shops, warehouses and plots of land. This property included the house built on plot 150 which was where the other applicants were living in 1974 and had been living since 1968.
The applicant owned a half share in immovable property in Dherynia, near to Famagusta, consisting of some 11 acres of orange groves. He had married in April 1968 and from July 1971 had been living with his wife and two children in a house which belonged to his wife.
The applicants are a family, consisting of a father, mother and three children (born in 1958, 1960 and 1969 respectively). The first applicant owned, or part owned, some 20 plots of land in and around Famagusta, including buildings, shops, apartments, a restaurant and various land on or near the seafront as well as the family home. The third, fourth and fifth applicants each owned varying shares in thirteen plots of land. The second applicant owned half of two plots, one co-owned with the first applicant; while the third applicant wholly owned another plot of land.
The applicants are a family (grandmother, uncle, father, mother, son and daughter) born in 1916, 1938, 1941, 1947, 1968 and 1970 respectively. They owned, or part-owned, 17 plots of land and four houses and various other buildings in or around Famagusta. Of the houses, two were claimed as having been family homes: a house built on plot 504 which had been the home where the second and third applicants had grown up and where the first and second applicants had been living in 1974 and which was now owned by the fifth and sixth applicants; and a house built on plot 1189 where the third, fourth, fifth and sixth applicants had been living in 1974 and which was jointly owned by the second and third applicants.
The applicants are mother and daughter, born in 1928 and 1951 respectively. In 1973, the first applicant's husband died and the family home owned by him was inherited by the first applicant and her two children. In January 1974, on the second applicant's marriage, the first applicant rented an apartment pending the availability of another property under lease.
In 1995, due to health reasons, the first applicant transferred her share in the family home and other properties, including houses, shops and fields to the second applicant.
The applicants are a family; the third and fourth applicants born in 1933 and 1931 are the parents of the first and second applicants born in 1960 and 1959.
Prior to the invasion in 1974, the third applicant had run a shop on land which had been owned by the fourth applicant. She had also owned two plots of land, on one of which was situated the family home.
The applicants are a family; the first applicant is the mother of the second, third, fourth and fifth applicants, born in 1950, 1952, 1955 and 1958 respectively. Prior to events in 1974, they had lived together in the family home owned by the first applicant's husband. His property, some forty plots of land, including business premises, building plots, fields and orchards, was inherited by the applicants on his death in 1981. The first applicant however donated her share to the other applicants.
The first and second applicants, husband and wife, are the parents of the third, fourth and fifth applicants who were born in 1961, 1963 and 1975. The first applicant owned 29 plots of land, 2 flats and a storehouse; the second applicant owned 3 building plots, 3 buildings and 2 flats; both appear to have jointly owned the family apartment. The third, fourth and fifth applicants also owned property, including a flat and various plots of building land.
The applicant family, now living in Australia, consist of the first and second applicants, husband and wife, and their two children, the third and fourth applicants, born in 1967 and 1968. The first applicant was part owner of the family house, as well sharing ownership of a plot of land with the second applicant.
